Per Curiam.
This suit was brought to recover compensation for personal injuries. The plaintiff was the occupant of a bus that was in a collision with a trolley car on March 12th, 1923. The injuries complained of were the result of the collision. The trial resulted in a verdict for the plaintiff for $3,000. The defendant files ten grounds of appeal. These are argued under six heads in the defendant’s brief. Nos. 1, 2, 3, refusal by the trial court to admit in evidence a statement, in writing, signed by each of three witnesses called by the plaintiff, Norma Roberts or Norma Dolan, Dorothy Knell and Marguerite Westervelt. These statements were marked Ex-Abil D 1, D 2 and 71-9 for identification. At page 155 of che record this appears: “Mr. Coult, I want to ask leave to read to the jury so much as serves to contradict her story.” The Court — “Yes, you may do that.” The record shows that the defendant had no restrictions placed by the *994trial court about inquiring concerning these statements by the witness. We find no error here. No. 4, error in the charge. This was corrected by the trial court by calling the •jury back and saying: “Gentlemen of the jury, I made a slip. The request that I charged you on behalf of the plain-. tiff was a legal error.” Then, the court proceeds to point out the correct rule of law applicable to the facts. No. 5 is an exception to what the court said in correcting the error in the charge:. This was not error. No. 6, error in the charge. We find no error' here.. No. 7 is abandoned in the brief of the appellant. No.. 8, error in the charge. We find no error here. Nos. 9 and 10, refusal to charge the fourth and fifth requests of the defendant. These were covered by the trial judge in his charge so far as they were pertinent to the facts. The Court of Errors and Appeals, in the case of Enstice v. Courtright, 61 N. J. L. 656, said, the exclusion of testimony because irrelevant is at discretion, and that harmless and immaterial error in a charge affords no ground of reversal.
Finding no error in the record, the judgment of the Essex County Circuit Court is affirmed.